Citation Nr: 1106909	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  
This case was remanded by the Board in July 2007 and December 
2009 for additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with in-service stressors 
which are related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2010); 3.304(f)(3) (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for PTSD as the Board is taking action favorable to 
the Veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In addition, 
after the claim was certified to the Board, the Veteran submitted 
a letter to VA in January 2011 with a description and internet 
documentation relating to his claimed PTSD stressors.  While the 
Veteran did not submit a waiver of agency of original 
jurisdiction review with this letter, there is no prejudice to 
the Veteran by proceeding with the claim without a waiver as the 
claim is being granted.

The Veteran's service treatment records and service personnel 
records are unavailable and are presumed to have been destroyed 
in a fire at the National Personnel Records Center (NPRC).  The 
Board therefore has a heightened obligation to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2010).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125 
(2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran's service treatment records are missing and presumed 
destroyed in a fire at the NPRC in 1973.

After separation from military service, a May 2003 VA outpatient 
medical report gave a diagnosis of PTSD.  An August 2003 VA 
outpatient medical report gave a diagnosis PTSD due to service in 
Korea.  The examiner stated that the Veteran met the criteria for 
PTSD and had served in Korea, where he was frequently fired upon.

A September 2010 VA PTSD examination report reviewed the 
Veteran's medical, pre-military, military, and post-military 
histories.  After a psychiatric examination, the Veteran's PTSD 
stressors were listed.  Two of the stressors involved combat 
experiences on Chodo Island during the Korean War.  The diagnosis 
was chronic and severe PTSD which was combat-related.  The 
examiner specifically stated that the Veteran's claimed stressor 
was adequate to support a PTSD diagnosis and related to his fear 
of hostile military activity.

The medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD for VA purposes.  See 38 C.F.R. 
§ 4.125.  The Veteran's claim has been denied on the basis that 
there was no objective evidence that established that the Veteran 
"engaged in combat with the enemy" and there was insufficient 
evidence to corroborate the claimed stressors.  See VAOPGCPREC 
12-99; 65 Fed. Reg. 6257 (2000).  In this regard, there are no 
references to combat in the Veteran's DD Form 214 and he did not 
earn any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  As such, the Veteran's 
claimed stressors must be corroborated by credible supporting 
evidence.  38 C.F.R. § 3.304(f).

However, the regulatory changes which became effective on July 
13, 2010 state that the Veteran's lay testimony alone is 
sufficient to establish the occurrence of the claimed in-service 
stressors if those stressors are related to the Veteran's fear of 
hostile military or terrorist activity.  Both the August 2003 VA 
outpatient medical report and the September 2010 VA PTSD 
examination report listed combat-related stressors in conjunction 
with the PTSD diagnosis.  In addition, the September 2010 VA PTSD 
examination report specifically stated that the Veteran had a 
PTSD stressor which was related to his fear of hostile military 
activity.

The Veteran's service personnel records are missing and presumed 
destroyed in a fire at the NPRC in 1973, resulting in the loss of 
all official information regarding the Veteran's precise location 
on any particular date during military service.  However, the 
Veteran's DD Form 214 shows that he had one year of foreign 
service, received the Korean Service Medal, and served in the 
4676th Air Defense Group with training as a radar operator.  The 
Veteran has also submitted a copy of a letter he wrote to a 
friend in October 1952 which described ongoing combat experiences 
in Korea.  Accordingly, the evidence of record demonstrates that 
the Veteran had active duty service in Korea during the Korean 
War.  The Board finds that the stressors cited in the August 2003 
VA outpatient medical report and the September 2010 VA PTSD 
examination report are clearly related to the Veteran's fear of 
hostile military activity, and his statements are consistent with 
the circumstances of service in Korea during the Korean War.  
Therefore, in accordance with the regulatory changes made to 38 
C.F.R. § 3.304(f)(3), effective July 13, 2010, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressors.

Accordingly, there is credible evidence of record which 
establishes the occurrence of the Veteran's claimed stressors.  
As such, the Board finds that the Veteran has a current diagnosis 
of PTSD that is associated with in-service stressors related to 
fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) 
(July 13, 2010).

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's PTSD is related to active military 
service and therefore, service connection for PTSD is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


